DETAILED ACTION
Claims 1-20 were subject to restriction requirement mailed on 07/28/2021.
Applicant filed a response, and elected Group I, claims 1-17 and withdrew claims 18-20, without traverse on 09/27/2021.
Claims 1-17 are rejected.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority (CN201810849846.0, filed 07/28/2018) under 35 U.S.C. 119 (a)-(d).

Specification
The disclosure is objected to because of the following informalities: 
In light of the foreign priority document, CN201810849846.0, for the present application, wherein no “MFL” is disclosed, i.e., only “MFI” is disclosed in the document, it is advised to amend all “MFL” to “MFI” in both Abstract and Specification.

[0033] line 20, discloses the phrase “FIG. 2 illustrtaes”. It is suggested to amend the phrase to “FIG. 2 illustrates”.


Page 10, line 4, discloses the phrase “ASdodium-type MFI”. It is suggested to amend the phrase to “A sodium-type MFI”.

Appropriate correction is required.

Claim Objections
Claims 1-2  and 6-7 are objected to because of the following informalities:  
Claim 1, line 3, recites “in the framework”. To ensure proper antecedent basis and clarity, it is suggested to amend “in the framework” to “in the frameworks”.

Claim 1, line 3, recites the term, “SiO2 and Ga2O3”. It is suggested to amend the term to “SiO2 and Ga2O3”.

Claim 2, line 2, recites the term, “Ga2O3”. It is suggested to amend the term to “Ga2O3”.

Claims 6-7, line 1, recites “a molar ratio”. To ensure proper antecedent basis and clarity, it is suggested to amend “a molar ratio” to “the molar ratio”.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 1 and 2, recite the term “MFI-structural-type”. The addition of the word “type” extends the scope of the claims so as to render them indefinite since it is unclear what “type” is intended to convey. The addition of the word “type” to the otherwise definite expression renders the definite expression indefinite by extending its scope. Ex parte Copenhaver, 109 USPQ 118 (Bd. App. 1955).

Claim 1, line 2 further recites, the term, “frameworks skeletons”. It is unclear what the term refers to, e.g., equivalent to frameworks, or a substructure within frameworks, etc. The examiner interprets that the term “frameworks skeletons” is equivalent to “frameworks”. If the interpretation is accurate, it is advised to delete “skeletons” in the claim.  Clarification is requested.

Regarding dependent claims 2-17, these claims do not remedy the deficiencies of parent claim 1 noted above, and are rejected for the same rationale.

Claim 2, line 2, recites the phrase “the frameworks further comprise trivalent and/or tetravalent metal ion oxides other than Ga2O3”.  However, it is unclear if "one" or "more than one" trivalent metal ion oxide and/or a tetravalent metal ion oxide other than Ga2O3 is required.  In light of Specification [0019], which discloses, "the frameworks may further include a trivalent metal ion and/or a tetravalent metal ion oxide other than Ga2O3", the examiner interprets the phrase as "a trivalent metal ion oxide and/or a tetravalent metal ion oxide other than Ga2O3".  Clarification is requested.

Claim 3 recites, the phrase “the frameworks further comprise an oxide of at least one of aluminum, chromium, iron, nickel, titanium, zirconium or germanium”.  However, it is unclear if “an oxide of at least one of aluminum, chromium, iron, nickel, titanium, zirconium or germanium, in addition to the trivalent metal ion and/or tetravalent metal ion oxides recited in claim 2 is required, or if “an oxide of at least one of aluminum, chromium, iron, nickel, titanium, zirconium or germanium” refers to the trivalent metal ion and/or tetravalent metal ion oxides recited in claim 2.  In light of Specification, [0019], which discloses, “…In this embodiment, the frameworks further include an oxide of at least one of aluminum, chromium, iron, nickel, titanium, zirconium or hafnium. It would be understood by a person skilled in the art that the types of the trivalent metal ions and the tetravalent metal ions are not limited to the above examples…”, the examiner interprets “an oxide of at least one of aluminum, chromium, iron, nickel, titanium, zirconium or germanium” refers to the trivalent metal ion and/or tetravalent metal ion oxides recited in claim 2.  Clarification is requested.

Claim 4, line 2, and claims 8-9, line 2, and claims 10-17, lines 2 and 3, recite the term “MFL-structural-type”. The addition of the word “type” extends the scope of the claims so as to Ex parte Copenhaver, 109 USPQ 118 (Bd. App. 1955).

Furthermore, the term “MFL-structural-type” lacks antecedent basis. As applied to Specification Objection above, the examiner interprets the term “MFL-structural-type” is actually “MFI-structural-type” due to a typo. Interpretation is speculative. Clarification is requested.

Claim 10, line 2, recites the term “pure-phase”. It is unclear what the term refers to, i.e., single crystalline phase absent from other crystalline phases or amorphous phases, or single molecular sieve structure absent from other molecular sieve crystalline structures, etc. The examiner interprets that the term refers to single molecular sieve structure absent from other molecular sieve crystalline structures. Interpretation is speculative. Clarification is requested.

Claims 11-17, line 2, recite the term “pure phase”. It is unclear what the term refers to, i.e., single crystalline phase absent from either other crystalline phases or amorphous phases, or single molecular sieve structure absent from other molecular sieve crystalline structures, etc. The examiner interprets that the term refers to single molecular sieve structure absent from other molecular sieve crystalline structures. Interpretation is speculative. Clarification is requested.

Claim 10, line 3, recites the term “mixed-phase”. It is unclear what the term refers to, i.e., mixture of two or more of any crystalline phases or amorphous phases, or mixture of two or more of molecular sieve crystalline structures. The examiner interprets the term refers to mixture 

Claims 11-17, line 3, recite the term “mixed phase”. It is unclear what the term refers to, i.e., mixture of two or more of any crystalline phases or amorphous phases, or mixture of two or more of molecular sieve crystalline structures. The examiner interprets the term refers to mixture of two or more of molecular sieve crystalline structures. Interpretation is speculative. Clarification is requested.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 7-13, 16, 17 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,939,195 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasons set forth below.
The present claims require a sound absorbing material, comprising MFI-structural-type molecular sieves, the MFI-structural-type molecular sieves comprise frameworks skeletons, the frameworks comprising SiO2 and Ga2O3, wherein a molar ratio of Si to Ga atoms in the framework is between 100 and 600;
wherein a speaker box, comprising: a housing having a receiving space; a speaker disposed in the housing; and a posterior cavity defined by the speaker and the housing; wherein the posterior cavity is filled with the sound absorbing material.
 which would necessarily be either pure phase MFI-structural-type molecular sieves or a mixed phase MFI-structural-type molecular sieves, the patent claims do not explicitly recite a specific Si/M molar ratio of 100-600, wherein M is Ga.  
However, when faced with a mixture, one of ordinary skill in the art would be motivated by common sense to select a 1:1 ratio, a ratio that falls within the presently claimed amount, absent evidence of unexpected or surprising results. Case law holds that "[h]aving established that this knowledge was in the art, the examiner could then properly rely... on a conclusion of obviousness, 'from common knowledge and common sense of the person of ordinary skill in the art within any specific hint or suggestion in a particular reference.'" In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).
Therefore, it would have been obvious to one of ordinary skill in the art to choose using Si/M molar ratio of 500 to 1000 (i.e., 250/(1/2) = 500; 500/(1/2) = 1000), wherein M is Ga, which overlaps with the claimed range, in order to form a desirable sound absorbing material. It would be obvious for a person of ordinary skill in the art to select the claimed range through routine experimentation to optimize the sound absorbing material, and thereby arrive at the claimed invention. A prima facie case of obviousness exists when the claimed ranges overlap ranges disclosed by the prior art. See MPEP 2144.05 I.
The patent claims do not explicitly disclose the MxOy, wherein M is Fe (patent, claim 1) being a trivalent and/or tetravalent metal ion oxide. However, applicants’ attention is drawn to In re Boylan, 392 F.2d 1017, 157 USPQ 370 (CCPA 1968). Further, those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in an application defines an obvious variation of an invention claimed in the patent. (underlining added by examiner for emphasis) In re Vogel, 422 F.2d 438,164 USPQ 619,622 (CCPA 1970). 
Consistent with the above underlined portion of the MPEP citation, attention is drawn to col 3, lines 18-28 of the patent which discloses using iron sources (including ferric chloride, ferric nitrate, ferric sulfate) (i.e., trivalent metal iron), it is clear that the iron source to form the MxOy of the patent would necessary be trivalent iron ion oxide. Therefore, it would have been obvious for one of ordinary skill in the art to use trivalent iron ion oxide as MxOy, and thereby arrive at the present invention from the patent.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,014,820 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasons set forth below.
The present claims require a sound absorbing material, comprising MFI-structural-type molecular sieves, the MFI-structural-type molecular sieves comprise frameworks skeletons, the frameworks comprising SiO2 and Ga2O3, wherein a molar ratio of Si to Ga atoms in the framework is between 100 and 600; 
a preparation method of a sound absorbing material, comprising: synthesizing MFI-structural-type molecular sieves with an atomic molar ratio of Si to Ga between 100 and 600 
wherein a speaker box, comprising: a housing having a receiving space; a speaker disposed in the housing; and a posterior cavity defined by the speaker and the housing; wherein the posterior cavity is filled with the sound absorbing material.

The patent claims meet all the limitations of present claims. Specifically, while the patent claims recite a molar ratio of silicon and gallium (i.e., Ga) in the framework is greater than 200 (Patent, claim 6), which overlaps with the presently claimed ranges. Therefore, it would be obvious for a person of ordinary skill in the art to select the claimed range of Si/M molar ratio through routine experimentation to optimize the sound absorbing material, and thereby arrive at the claimed invention. A prima facie case of obviousness exists when the claimed ranges overlap ranges disclosed by the prior art. See MPEP 2144.05 I. 

Claims 1-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, and 9-19 of co-pending Application No. 16/522,697. Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasons set forth below.
The present claims require a sound absorbing material, comprising MFI-structural-type molecular sieves, the MFI-structural-type molecular sieves comprise frameworks skeletons, the 2 and Ga2O3, wherein a molar ratio of Si to Ga atoms in the framework is between 100 and 600.
The co-pending claims of 16/522,697 meet all the limitations of the present claims. Specifically, the co-pending claims recites MEL-structural type molecular sieves comprising MEL and MFI mixed-phrase structural-type molecular sieves (i.e., MFI-structural-type molecular sieves; mixed phrase MFI-structural-type molecular sieves) (co-pending claims 1 and 16); the frameworks comprising silica and an oxide MxOy, wherein a mass ratio of Si to M in the framework is at least 80 (co-pending, claim 1), wherein the element M comprises such as gallium (i.e., Ga), the co-pending claims do not explicitly recite a specific Si/M molar ratio of 100-600, wherein M is Ga.
However, given that the co-pending claims disclose the sound absorbing material that overlaps with the presently claimed sound absorbing material, including Ga, it therefore would be obvious to one of ordinary skill in the art, to use the sound absorbing material, which is both disclosed by co-pending claims and encompassed within the scope of the present claims and thereby arrive at the claimed invention.
With appropriate mathematic conversion and associated atomic weight values (Ga: 69.7 g/mol; Si: 28.1 g/mol), the mass ratio of Si to M of at least 80 corresponds to Si/M molar ratio of 198 ( (80/28.1)/(1/69.7)=198) when M is Ga, and thereby anticipates the present limitations.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 10 and 11-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chu et al., US 4,968,650 (Chu).
Regarding claims 1 and 7, Chu discloses ZSM-5 (i.e., MFI-structural-type molecular sieves) catalysts having gallium (i.e. Ga) primarily in the framework of the catalyst (column 2, lines 28-30), for Examples 2, 3, 4, and 5, the SiO2/Ga2O3 molar ratio, of X in the zeolite reaction mixture, was 200/1, 250/1, 350/1 and 500/1 (i.e., a molar ratio of Si to Ga atoms of 100, 125, 175 and 250 respectively).
Chu does not explicitly disclose that the ZSM-5 having gallium is a sound absorbing material. While there is no disclosure that the ZSM-5 of Chu is a sound absorbing material as presently claimed, applicants attention is drawn to MPEP 2111.02 which states that “if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than 
It is the examiner’s position that the preamble does not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use, i.e. a sound absorbing material, recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure which is identical to that set forth in the present claims is capable of performing the recited purpose or intended use.	

Regarding claims 2-3, as applied to claim 1, Chu further discloses the reaction mixture of this second embodiment (i.e., ZSM-5 with gallium or [Ga]ZSM-5) is not limited to a composition as recited above, but may be composed of other or additional ingredients as is stated in embodiment one. The reaction mixture of this second embodiment may also contain an aluminum compound so that a resulting ZSM-5 catalyst contains both framework aluminum and gallium (column 4, lines 27-32).

Regarding claims 4-6, as applied to claim 1, Chu further discloses the [Ga]ZSM-5 catalysts produced by the methods of the first and second embodiments described above can hydrogen, ammonium and metal cations, including mixtures of the same. Of the replacing metallic cations, particular preference is made to cations of such metals as manganese and calcium, as well as metals of Group II of the Periodic Table, e.g., zinc, and Group VIII of the Periodic Table, e.g., nickel (column 4, lines 55-68).

Regarding claim 10, as applied to claim 1, Chu further discloses the crystallinity of all these products (i.e, Examples 2-5) was determined to be 100% (i.e., pure phase ZSM-5/MFI) (column 6, lines 64-65).

Regarding claim 11, as applied to claim 2, Chu further discloses the crystallinity of all these products (i.e, Examples 2-5) was determined to be 100% (i.e., pure phase ZSM-5/MFI) (column 6, lines 64-65).

Regarding claim 12, as applied to claim 3, Chu further discloses the crystallinity of all these products (i.e, Examples 2-5) was determined to be 100% (i.e., pure phase ZSM-5/MFI) (column 6, lines 64-65).

Regarding claim 13, as applied to claim 4, Chu further discloses the crystallinity of all these products (i.e, Examples 2-5) was determined to be 100% (i.e., pure phase ZSM-5/MFI) (column 6, lines 64-65).

Regarding claim 14, as applied to claim 5, Chu further discloses the crystallinity of all these products (i.e, Examples 2-5) was determined to be 100% (i.e., pure phase ZSM-5/MFI) (column 6, lines 64-65).

Regarding claim 15, as applied to claim 6, Chu further discloses the crystallinity of all these products (i.e, Examples 2-5) was determined to be 100% (i.e., pure phase ZSM-5/MFI) (column 6, lines 64-65).

Regarding claim 16, as applied to claim 7, Chu further discloses the crystallinity of all these products (i.e, Examples 2-5) was determined to be 100% (i.e., pure phase ZSM-5/MFI) (column 6, lines 64-65).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Chu as applied to claim 1 above, and further in view of Reddy et al, Effect of morphology and particle size of ZSM-5 on catalytic performance for ethylene conversion and heptane cracking, Journal of Catalysis, 2012, 289, 53-61.
Regarding claims 8-9, as applied to claim 1, Chu further discloses that [Ga]ZSM-5 catalysts prepared by the instant invention are formed in a wide variety of particle sizes. Generally speaking, the particles can be in the form of a powder, a granule, or a molded powder (column 5, lines 27-30). 

With respect to the differences, Reddy teaches the effect of morphology and particle size of ZSM-5 on catalytic performance (page 53, Abstract, lines 1-2). Reddy further teaches particulate ZSM-5 with particle sizes of 0.13 µm, 0.15 µm, and 0.68 µm (Table 2).
As Reddy expressly teaches that the rate of C2H4 conversion increases with decreasing particle size, and the deactivation of small-particle-size is slower than that of large-particle size ZSM-5 (page 60, Conclusion, bullets (2) and (4)).
Reddy is analogous art as Reddy is drawn to ZSM-5 catalyst.
In light of the motivation of having small particle size as taught by Reddy, it therefore would be obvious to a person of ordinary skill in the art to select the small particle size for the ZSM-5 with gallium of Chu, including the presently claimed, eg. 0.13 µm, and 0.15 µm, in order to improve catalytic conversion performance and reduce catalyst deactivation, and thereby arrive at the claimed invention.

Regarding claim 17, as applied to claim 8, Chu further discloses the crystallinity of all these products (i.e, Examples 2-5) was determined to be 100% (i.e., pure phase ZSM-5/MFI) (column 6, lines 64-65).
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELING ZHANG whose telephone number is (571)272-8043. The examiner can normally be reached Monday - Friday: 9:00am-5:00pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K. Z./Examiner, Art Unit 1732        


/CORIS FUNG/Supervisory Patent Examiner, Art Unit 1732